DETAILED ACTION
This Office Action is in response to an amendment filed 06/15/2022.
Claims 21-40 are pending.
Claims 21 and 31 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14 of U.S. Patent No. 10,139,998, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because (see comparison table below).

10,139,998 (GRANDPARENT)
16/405,953 (GRANCHILD) (UPDATED)
09. A computer implemented method for providing a user interface for creating and editing a web page, comprising: 

receiving a request to create a web page from a user of a mobile client device (C09, L01, GP);

providing, for viewing on a display of the mobile client device, a user interface for selecting a web page template, the user interface comprising a plurality of web page templates for selection by the user; (C09, L02, GP)

receiving a user selection of one of the plurality of web page templates; (C09, L03, GP)

detecting an orientation of the mobile client device; (C09, L04, GP)

providing a user interface for editing the web page according to the selected web page template and the detected orientation, the user interface including a preview of the web page, wherein the web page comprises: two cells, the two cells displayed as a column when the display is in a portrait mode and a first row when the display is in a landscape mode, and a third cell, the third cell displayed below the two cells as part of the column when the display is in the portrait mode and as part of a second row below the first row when the display is in the landscape mode; (G09,L05, GP)

determining display characteristics of the display of the mobile client device, the display characteristics indicating whether the display is in the portrait mode or the landscape mode; (C09, L06, GP)

receiving a first touch gesture on a touchscreen of the mobile client device to move the third cell to a first new position on the web page, the first new position being adjacent to the two cells, the touchscreen including the display and a touch-sensitive surface; and (C09, L07, GP)

displaying a cell configuration indicator indicating that the two cells adjacent to the first new position have a special arrangement that is displayed as the column when the display is in the portrait mode and is displayed as the first row when the display is in the landscape mode, the cell configuration indicator further indicating that moving the third cell to the first new position will add the third cell to the special arrangement. (C09, L08, GP)


14. A system for providing a user interface for creating and editing a web page, comprising: a computer processor; and a computer-readable storage medium storing processor-executable computer program instructions, the computer program instructions comprising instructions for:

receiving a request to create a web page from a user of a mobile client device; (C14, L01, GP)

providing, for viewing on a display of the mobile client device, a user interface for selecting a web page template, the user interface comprising a plurality of web page templates for selection by the user; (C14, L02, GP)

receiving a user selection of one of the plurality of web page templates; (C14, L03, GP)

detecting an orientation of the mobile client device; (C14, L04, GP)

providing a user interface for editing the web page according to the selected web page template and the detected orientation, the user interface including a preview of the web page, wherein the web page comprises: two cells, the two cells displayed as a column when the display is in a portrait mode and a first row when the display is in a landscape mode, and a third cell, the third cell displayed below the two cells as part of the column when the display is in the portrait mode and as part of a second row below the first row when the display is in the landscape mode; (C14, L05, GP)

determining display characteristics of the display of the mobile client device, the display characteristics indicating whether the display is in the portrait mode or the landscape mode; (C14, L06, GP)

receiving a first touch gesture on a touchscreen of the mobile client device to move the third cell to a first new position on the web page, the first new position being adjacent to the two cells, the touchscreen including the display and a touch-sensitive surface; and (C14, L07, GP)

displaying a cell configuration indicator indicating that the two cells adjacent to the first new position have a special arrangement that is displayed as the column when the display is in the portrait mode and is displayed as the first row when the display is in the landscape mode, the cell configuration indicator further indicating that moving the third cell to the first new position will add the third cell to the special arrangement. (G14, L08, GP)
21. A method, implemented at least in part by a client computing device operable by a user to edit a web page comprising visual elements, the method comprising:

determining, in an editing state associated with editing the web page, a characteristic associated with the client computing device, (C21, L01, GC)

wherein the characteristic causes first visual elements that are included in a subset of the visual elements to be presented in a dynamic configuration on a portion of the web page,

the dynamic configuration including a change in location of individual elements of the first visual elements when the web page is presented in a non-editing state, the dynamic configuration causing a change in the location in response to a change in orientation of the device, and wherein the web page includes a second visual element of the visual elements that is excluded from the subset of the visual elements and is excluded from the change in the location caused by the dynamic configuration;


rendering, in the editing state, the web page via a user interface of the client computing device; (C21, L02, GC)

determining, in the editing state, layout data describing locations for individual visual elements of the visual elements; (C21, L03, GC)

generating, in the editing state, cells based at least in part on the layout data and the characteristic associated with the client computing device, wherein each of the cells corresponds to a respective visual element of the visual elements, and the cells are interactable to enable editing of the web page; (C21, L04, GC)

determining, in the editing state and based on an interaction with at least one cell of the cells, an edit to the web page,  wherein the interaction with the at least one cell comprises a user gesture indicating movement of a visual element to a location on the web page, and wherein the edit comprises moving the visual element to the location, the location being within the subset of the visual elements that are presented according to the dynamic configuration; and (C21, L05, GC)

updating, in the editing state, the web page based on the edit to the web page. (C21, L06, GC)





31. A device comprising: one or more processors; one or more computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

determining, in an editing state associated with editing a web page comprising visual elements, a characteristic associated with the device, (C31, L01, GC)

wherein the characteristic causes a subset of the visual elements to be presented in a dynamic configuration on a portion of the web page, relative to another of the visual elements that is excluded from the subset of the visual elements, the dynamic configuration including a change in location of individual elements of the subset of the visual elements when the web page is presented in a non-editing state, and wherein the dynamic configuration causes a change in response to a change in orientation of the device;

rendering, in the editing state and via a user interface presented on a display of the device, the web page comprising one or more visual elements; (C31, L02, GC)

determining, in the editing state, layout data describing locations for individual visual elements of the one or more visual elements; (C31, L03, GC)

generating, in the editing state, one or more cells based at least in part on the layout data and the characteristic associated with the device, wherein each cell of the one or more cells corresponds to a respective visual element of the one or more visual elements, and the one or more cells are interactable to enable editing of the web page via the user interface; (C31, L04, GC)

determining, in the editing state and based on an interaction with the one or more cells, an edit to the web page, (C31, L05, GC)

wherein the interaction with the one or more cells comprises a user gesture indicating movement of a visual element to a location on the web page, and wherein the edit comprises moving the visual element to the location, the location being associated with the subset of the visual elements that are presented according to the dynamic configuration; and

updating, in the editing state, the web page based on the edit to the web page. (C31, L06, GC)


Claim 9, limitations 4 (C09, L04, GP) and 6 (C09, L06, GP) of U.S. Patent No. 10,139,998 are similar to claim 21, limitation 1 (C21, L01, GC) of U.S. Patent Application 16/405,953;
Claim 9, limitation 5 (C09, L05, GP) of U.S. Patent No. 10,139,998 are similar to limitations 2 (C21, L02, GC), 3 (C21, L03, GP) and 4 (C21, L04, GP) of U.S. Patent Application 16/405,953;
Claim 9, limitations 7 (C09, L07, GP) and 8 (C09, L08, GP) of U.S. Patent No. 10,139,998 are similar to limitations 5 (C21, L05, GC) and 6 (C21, L06, GC) of U.S. Patent Application 16/405,953.

Claim 14, limitations (C14, L04, GP) and 6 (C14, L06, GP) of U.S. Patent No. 10,139,998 are similar to claim 31, limitation 1 (C31, L01, GC) of U.S. Patent Application 16/405,953;
Claim 14, limitation 5 (C14, L05, GP) of U.S. Patent No. 10,139,998 are similar to claim 31, limitations 2 (C31, L02, GC), 3 (C31, L03, GC) and 4 (C31, L04, GC) of U.S. Patent Application 16/405,953;
Claim 14, limitations 7 (C14, L07, GP) and 8 (C14, L08, GP) of U.S. Patent No. 10,139,998 are similar to claim 31, limitations 5 (C31, L05, GC) and 6 (C31, L06, GC) of U.S. Patent Application 16/405,953;

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-29, 31-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gouesbet et al. (hereinafter Gouesbet, U.S. Patent Application Publication No. 2009/0305743 A1, filed 04/03/2007, published 12/10/2009) in view of Liu et al. (hereinafter Liu, U.S. Patent Application Publication No. 2014/0095329 A1, filed 03/14/2013, published 04/03/2014), and in further view of Perantatos et al. (hereinafter Perantatos, U.S. Patent Application Publication No. 2006/0212790 A1, filed 03/18/2005, published 09/21/2006).
Regarding independent claim 21, Gouesbet teaches:
A method, implemented at least in part by a client computing device operable by a user to edit a web page comprising visual elements (at least p. 4, [0099], [0109]; p. 5, [0121]; p. 6, [0144]-[0146] [Wingdings font/0xE0] Gouesbet teaches a content designer designing a multi-element multimedia scene (e.g. web page) such that when displayed/rendered, reorients designated elements upon detection of a change in orientation of the screen/display/device), the method comprising:
determining, in an editing state associated with editing the web page, a characteristic associated with the client computing device,
wherein the characteristic causes first visual elements that are included in a subset of visual elements to be presented in a dynamic configuration on a portion of the web page (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal (e.g., a characteristic) may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed (rendered) according to the determined orientation of the screen of the terminal. Gouesbet further teaches that components of the multimedia content (e.g. visual elements) may have an associated Screen Orientation Aware property. Components (e.g. visual elements) that are associated with the Screen Orientation Aware property, when the scene is rendered, change their orientation (e.g. landscape [Wingdings font/0xE0] portrait or portrait [Wingdings font/0xE0] landscape) to match the orientation of the device’s screen or display, while it is presumed that those components that are not associated with a Screen Orientation Aware property do not change their orientation to match the orientation of the device’s screen or display (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B). Further, the Examiner interprets the determining the orientation of a screen of a terminal (e.g. a characteristic), as in Gouesbet, as an editing state as the orientation dictates the layout of the components of multimedia content when rendered (i.e. a non-editing state)).
Gouesbet fails to explicitly teach:
the dynamic configuration including a change in location of individual elements of the first visual elements when the web page is presented in an non-editing state; the dynamic configuration causing the change in the location in response to a change in orientation of the device, and wherein the webpage includes a second visual elements that is excluded from the subset of the visual elements and is excluded from the change in the location caused by the dynamic configuration.
However, Liu teaches:
the dynamic configuration including a change in location of individual elements of the first visual elements when the web page is presented in an non-editing state; the dynamic configuration causing the change in the location in response to a change in orientation of the device, and wherein the webpage includes a second visual elements that is excluded from the subset of the visual elements and is excluded from the change in the location caused by the dynamic configuration (at least p. 1, [0007]; pp. 3-5, [0038]-[0046]; pp. 5-6, [0050], [0054]; Figures 1A-D, 7B [Wingdings font/0xE0] Liu teaches a webpage 100 that includes a number of portions (e.g. visual elements) 102, 104, 106, 110, where none, some (e.g. subset), or all may be configured and associated with code(s) that cause them to “form-fit” differently when a detected display orientation changes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Liu with those of Gouesbet as both inventions are related to aspects of rendering component-based content intended for display to an end-user. Adding the teaching of Liu provides Gouesbet with the ability to further adjust webpage components to changes in device/screen orientation/reorientation by changing the locations and/or sizes of some of the components.
Gouesbet and Liu fail to explicitly teach:
rendering, in an editing state, the web page, via a user interface of the client computing device.
Neither Gouesbet nor Liu explicitly teach a web page editor.
However, Perantatos teaches:
rendering, in an editing state, the web page, via a user interface of the client computing device (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches rendering a web page and editing a web page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Perantatos with those of Gouesbet and Liu as all three inventions are related to aspects of rendering component-based content intended for display to an end-user. Adding the teaching of Perantatos provides Gouesbet and Liu with an easy to use WYSIWYG editor that may be utilized to, among other functions, rearrange or reorganize component-based content to produce a result that may contribute to selling more products.
Gouesbet further teaches:
determining, in the editing state, layout data describing locations for individual visual elements of the visual elements (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal (e.g., a characteristic) may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed (rendered) according to the determined orientation of the screen of the terminal. Gouesbet further teaches that components of the multimedia content (e.g. visual elements) may have an associated Screen Orientation Aware property. Components (e.g. visual elements) that are associated with the Screen Orientation Aware property, when the scene is rendered, change their orientation (e.g. landscape [Wingdings font/0xE0] portrait or portrait [Wingdings font/0xE0] landscape) to match the orientation of the device’s screen or display, while it is presumed that those components that are not associated with a Screen Orientation Aware property do not change their orientation to match the orientation of the device’s screen or display (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B). This feature acts to change at least the positioning of at least some of the components in the scene. Further, the Examiner interprets the determining the orientation of a screen of a terminal (e.g. a characteristic), as in Gouesbet, as an editing state as the orientation dictates the layout of the components of multimedia content when rendered (i.e. a non-editing state));
generating, in the editing state, cells based at least in part on the layout data and the characteristic associated with the client computing device, wherein each of the cells corresponds to a respective visual element of the visual elements (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal (e.g., a characteristic) may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed (rendered) according to the determined orientation of the screen of the terminal. Gouesbet further teaches that components of the multimedia content (e.g. visual elements) may have an associated Screen Orientation Aware property. Components (e.g. visual elements) that are associated with the Screen Orientation Aware property, when the scene is rendered, change their orientation (e.g. landscape [Wingdings font/0xE0] portrait or portrait [Wingdings font/0xE0] landscape) to match the orientation of the device’s screen or display, while it is presumed that those components that are not associated with a Screen Orientation Aware property do not change their orientation to match the orientation of the device’s screen or display (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B). This feature acts to change at least the positioning of at least some of the components in the scene. Further, while Gouesbet does not explicitly use the term cells as being associated with its components, one of ordinary skill in the art before the effective filing date of the claimed invention, having familiarity with the layout of content components, would understand that a layout comprises an arrangement of slots or holes (e.g. cells) into which components are associated, providing an underlying structure (e.g. template) to the layout. Further, the Examiner interprets the determining the orientation of a screen of a terminal (e.g. a characteristic), as in Gouesbet, as an editing state as the orientation dictates the layout of the components of multimedia content when rendered (i.e. a non-editing state)).
Gouesbet and Liu fail to explicitly teach:
and the cells are interactable to enable editing of the web page;
However, Perantatos teaches:
and the cells are interactable to enable editing of the web page (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches rendering a web page and editing a web page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Perantatos with those of Gouesbet and Liu as all three inventions are related to aspects of rendering component-based content intended for display to an end-user. Adding the teaching of Perantatos provides Gouesbet and Liu with an easy to use WYSIWYG editor that may be utilized to, among other functions, rearrange or reorganize component-based content to produce a result that may contribute to selling more products.
Gouesbet and Liu fail to explicitly teach:
determining, in the editing state, and based on an interaction with the at least one cell of the cells, an edit to the web page,
wherein the interaction with the at least one cell comprises a user gesture indicating movement of a visual element to a location on the webpage, and
wherein the edit comprises moving the visual element to the location, the location being within the subset of the visual elements that are presented according to the dynamic configuration; and
updating, in the editing state, the web page based on the edit to the web page.
However, Perantatos teaches:
determining, in the editing state, and based on an interaction with the at least one cell of the cells, an edit to the web page, wherein the interaction with the at least one cell comprises a user gesture indicating movement of a visual element to a location on the webpage, and wherein the edit comprises moving the visual element to the location, the location being within the subset of the visual elements that are presented according to the dynamic configuration, and updating, in the editing state, the web page based on the edit to the web page (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches target-conditional display of different visual indicators (e.g. visual feedback) during an edit-mode dragging/dropping (moving) operation. That is, potential targets of a drag/drop operation may (or may not) have an applied “condition” (e.g., Perantatos calls this “group-level ordering”, lock) that dictates what may (or may not happen) to content that is dragged/dropped into (onto) the target. These different outcomes determine what visual indicator is displayed to the user. For example, if the target has a “group-level ordering” condition applied to it, content dropped into (onto) the target may be alphabetized according to the target content. This is indicated by a box visual indicator. If the target does not have a “group-level ordering” condition applied to it, then content dragged/dropped into (onto) the target will not be alphabetized with the target content. This is indicated by a horizontal bar. In either case, the web page is updated. Hence, the target of the drag and drop operation may have a “dynamic configuration” in that content comprising the target may alter content being dropped into it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Perantatos with that of Gouesbet and Liu as all three inventions are related to aspects of rendering component-based content intended for display to an end-user. Adding the teaching of Perantatos provides Gouesbet and Liu with an easy to use WYSIWYG editor that may be utilized to, among other functions, rearrange or reorganize component-based content to produce a result that may contribute to selling more products.

Regarding dependent claim 22, Gouesbet teaches:
the characteristic is an orientation of the client computing device (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).

Regarding dependent claim 23, Gouesbet teaches:
the client computing device is determined to have a first orientation, and the method further comprises determining, in the editing state, the layout data based at least in part on the first orientation (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).

Regarding dependent claim 24, Gouesbet teaches:
determining, in the editing state, that the client computing device has changed to a second orientation different than the first orientation; determining, in the editing state, updated layout data based at least in part on the second orientation (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
Gouesbet fails to explicitly teach:
rendering, in the editing state, a new web page based at least in part on the updated layout data, wherein new web page comprises at least one visual element, of the subset of visual elements, that is at least one of (i) in a different location or (ii) of a different size; and generating, in the editing state, new cells based at least in part on the new web page.
However, Liu teaches:
rendering, in the editing state, a new web page based at least in part on the updated layout data, wherein new web page comprises at least one visual element that is at least one of (i) in a different location or (ii) of a different size; and generating, in the editing state, new cells based at least in part on the new web page (at least p. 1, [0007]; pp. 3-5, [0038]-[0046]; pp. 5-6, [0050], [0054]; Figures 1A-D, 7B [Wingdings font/0xE0] Liu teaches a webpage 100 that includes a number of portions (e.g. visual elements) 102, 104, 106, 110 that include at least one advertisement portion 110. Specifically, Liu teaches that upon reorientation (e.g. landscape to portrait reorientation or portrait to landscape reorientation) of the device requesting and displaying the webpage 100, that the webpage 100 auto-resizes to adapt to the output screen resolution of the device. Furthermore, the content in the webpage 100 can be re-arranged to suit the orientation of the display screen 120. For example, the content of the webpage 100 is initially displayed in a landscape orientation. However, when a display device/display screen 120 is reoriented in a portrait orientation, the content can be rearranged and/or resized such that the user has access to all the content of that view (see p. 5, [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Liu with those of Gouesbet as both inventions are related to aspects of rendering component-based content intended for display to an end-user. Adding the teaching of Liu provides Gouesbet with the ability to further adjust webpage components to changes in device/screen orientation/reorientation by changing the locations and/or sizes of some of the components).

Regarding dependent claim 25, Gouesbet and Liu fail to explicitly teach:
determining, in the editing state, and in association with the user gesture, that the visual element is proximate to the subset of the visual elements;
However, Perantatos teaches:
determining, in the editing state, and in association with the user gesture, that the visual element is proximate to the subset of the visual elements (at least p. 1, [0005]; pp. 3-4 [0026]-[0028]; Figure 3 [Wingdings font/0xE0] Perantatos teaches methods for managing the elements of a web page that allows for quick and efficient reorganization of web page elements (e.g. hyperlinks); the reorganization, via drag-and-drop actions, provides visual feedback to the web page editor/author. A visual indicator in the form of a mouse cursor changes to a 4-way arrow for providing a visual indication to the editor/author that the selected web page element (e.g. hyperlink) will be moved to a different location (e.g. proximate to other hyperlinks)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Gouesbet and Liu as all three of these inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Gouesbet and Liu with the determination of whether a component item located near other component elements using a visual indicator that indicates movement and/or relocation of an element or elements of content during a drag-and-drop operation by the editor.
Gouesbet and Liu further fail to explicitly teach:
presenting, in the editing state and in association with one or more of the cells, an indicator in association with the subset of the visual elements to alert the user that the visual element will be presented in the dynamic configuration, relative to another of the visual elements that is excluded from the subset of visual elements, when the web page is presented in the non-editing state.
However, Perantatos teaches:
presenting, in association with one or more cells, an indicator in association with the subset of the visual elements to alert the user that, if the location is proximate to the subset of the visual elements, the visual element will be presented …(at least p. 1, [0005]; pp. 3-4 [0026]-[0028]; Figure 3 [Wingdings font/0xE0] Perantatos teaches methods for managing the elements of a web page that allows for quick and efficient reorganization of web page elements (e.g. hyperlinks); the reorganization, via drag-and-drop actions, provides visual feedback to the web page editor/author. A visual indicator in the form of a mouse cursor changes to a 4-way arrow for providing a visual indication to the editor/author that the selected web page element (e.g. hyperlink) will be moved to a different location (e.g. proximate to other hyperlinks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Perantatos with that of Gouesbet and Liu as all three inventions are related to the arrangement of content on a display screen. Adding the teaching a Perantatos provides Gouesbet and Liu with the determination of whether a component item located near other component elements using a visual indicator that indicates movement and/or relocation of an element or elements of content during a drag-and-drop operation by the editor.
Gouesbet further teaches:
… in the particular configuration (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).


Regarding dependent claim 27, Gouesbet teaches:
the characteristic is display information associated with a display of the client computing device, and the method further comprises rendering, in the editing state, the web page based at least in part on the characteristic (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation (interpreted as teaching the claimed display information) of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately).
Gouesbet and Liu fail to explicitly teach rendering a web page.
However, Perantatos teaches rendering a web page (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches rendering a web page and editing a web page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Perantatos with those of Gouesbet and Liu as all three inventions are related to aspects of rendering component-based content intended for display to an end-user. Adding the teaching of Perantatos provides Gouesbet and Liu with an easy to use WYSIWYG editor that may be utilized to, among other functions, rearrange or reorganize component-based content to produce a result that may contribute to selling more products.

Regarding dependent claim 28, Gouesbet teaches:
determining the characteristic in association with requesting web content associated with the web page from a web editing server (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation (interpreted as teaching the claimed display information) of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately when rendered).
Gouesbet and Liu fail to explicitly teach rendering a web page.
However, Perantatos teaches rendering a web page (at least p. 1, [0007]-[0008]; pp. 3-4, [0025]-[0033]; Figures 2-4, 6 [Wingdings font/0xE0] Perantatos teaches rendering a web page and editing a web page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Perantatos with those of Gouesbet and Liu as both inventions are related to aspects of rendering component-based content intended for display to an end-user. Adding the teaching of Perantatos provides Gouesbet and Liu with an easy to use WYSIWYG editor that may be utilized to, among other functions, rearrange or reorganize component-based content to produce a result that may contribute to selling more products.

Regarding dependent claim 29, Gouesbet teaches:
detecting, in the editing state, a change to an orientation of the client computing device; and determining, in the editing state, the characteristic responsive to detecting the change to the orientation of the client computing device (at least Abstract; pp. 3-4, [0088]-[0095]; pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B, 5 [Wingdings font/0xE0] Gouesbet teaches a system wherein the orientation of a screen of a terminal may be determined through multiple methods (see p. 4, [0090]-[0092]; Fig. 5). In response, a multimedia scene is constructed according to the determined orientation of the screen of the terminal. Gouesbet further teaches that content may have an associated Screen Orientation Aware property and when rendering the scene activates a block of instructions appropriate to the orientation of the screen of a terminal (see pp. 4-5, [0104]-[0123]; Figures 2A-B, 3A-B) Thus, Gouesbet teaches determination of the orientation of the device, and assignment of at least some of the scene content with a Screen Orientation Aware property that, depending of the determined orientation of the screen of the terminal, organizes the content of the scene appropriately)

Regarding claims 31-35, and 37-39, claims 31-35 and 37-39 merely recite a device of claims 21-25 and 27-29, respectively. Thus, Gouesbet in view of Liu and Perantatos teaches every limitation of claims 31-35 and 37-39, and provides proper motivation, as indicated in the rejection of claims 21-25 and 27-29.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gouesbet in view of Liu, and in further view of Perantatos, and in further view of Antipa et al. (hereinafter Antipa, U.S. Patent Application Publication No. 2015/0169518 A1, filed 12/16/2013, published 06/18/2015).
Regarding dependent claim 26, Gouesbet, Liu and Perantatos fail to explicitly teach:
displaying, in the editing state, prior to receiving the user gesture and responsive to receiving an indication of a different user gesture, a tooltip associated with one or more options for enabling at least movement of the visual element, wherein the one or more options are determined based at least in part on a type of the visual element.
However, Antipa teaches:
displaying, in the editing state, prior to receiving the user gesture and responsive to receiving an indication of a different user gesture, a tooltip associated with one or more options for enabling at least movement of the visual element, wherein the one or more options are determined based at least in part on a type of the visual element (at least pp. 3-4, [0031], [0035]-[0037]; Figures 4, 6-7 [Wingdings font/0xE0] Antipa, in Fig. 4, illustrates an editable web page 400 in editing mode chosen by the user. One or more editing functions 404 are displayed. The user may, for example, select one of the components 402A-402F and then select one of the editing function 404 to perform the desired edit. Additional editing functions 406 are also provided, depicted, in Fig. 4, as areas where additional components could be added by dragging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Antipa with those of Gouesbet, Liu and Perantatos as all of these inventions are related to aspects of rendering component-based content intended for display to an end-user. Adding the teaching of Antipa provides Gouesbet, Liu and Perantatos with an easy to use WYSIWYG editor that may be utilized to, among other functions, rearrange or reorganize component-based content to produce a result that may contribute to selling more products.

Regarding claim 36, claim 36 merely recites a device of claim 26. Thus, Gouesbet in view of Liu, Perantatos and Antipa teaches every limitation of claim 36, and provides proper motivation, as indicated in the rejection of claim 26.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gouesbet in view of Liu, and in further view of Perantatos, and in further view of Kelly (U.S. Patent Application Publication No. 2006/0136822 A1, filed 12/22/2004, published 06/22/2006).
Regarding dependent claim 30, Gouesbet, Liu and Perantatos fail to explicitly teach:
displaying, in the editing state, a plurality of web page templates via the user interface associated with the client computing device; receiving, in the editing state, a selection of a web page template of the web page templates; and rendering, in the editing state, the web page based at least in part on the selected web page template.
However, Kelly teaches:
displaying, in the editing state, a plurality of web page templates via the user interface associated with the client computing device; receiving, in the editing state, a selection of a web page template of the web page templates; and rendering, in the editing state, the web page based at least in part on the selected web page template (at least pp. 3-4, [0022]-[0031]; Figures 2-3 [Wingdings font/0xE0] Kelly teaches a method for creating/editing a web page that includes initial selection of a template (layout) from a collection of templates (see Fig. 3) using a design wizard UI. From there, editing may commence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kelly with that of Gouesbet, Liu, and Perantatos as all of these inventions are related to the arrangement of content on a display screen and/or editing thereof. Adding the teaching a Kelly provides Gouesbet, Liu, and Perantatos with an easy to use design wizard for creating/editing a web page that includes the ability of selecting from a variety of ready-made sample design templates or layouts that speeds up the process of creating/editing and eventual publishing of a web page.

Regarding claim 40, claim 40 merely recites a device of claim 30. Thus, Gouesbet, in view of Liu, Perantatos and Kelly teaches every limitation of claim 40, and provides proper motivation, as indicated in the rejection of claim 30.

Response to Arguments
Regarding the previous rejection of independent claims 21 (and 31), Applicant has amended each of these claims as indicated below for claim 21:
	
For the benefit of the Applicant, the Examiner provides his interpretation of the limitations of independent claim 21:

21. 	A method, implemented at least in part by a client computing device operable by a user to edit a web page comprising visual elements [THE PLURAL “ELEMENTS” INDICATES THAT THERE ARE AT LEAST 2 ELEMENTS. HOWEVER, SUBSEQUENT LIMITATIONS, AGAIN, BY VIRTUE OF THE USE OF THIS PLURAL “ELEMENTS” WOULD REQUIRE AT LEAST 3 VIRTUAL ELEMENTS], the method comprising:

determining, in an editing state associated with editing the web page, a characteristic associated with the client computing device, [AT THIS POINT, THE “CHARACTERISTIC” COULD BE ANYTHING]

wherein the characteristic causes first visual elements that are included in a subset of the visual elements to be presented in a dynamic configuration on a portion of the web page, [ASSUMING 3 TOTAL VISUAL ELEMENTS, AND “FIRST VISUAL ELEMENTS” IS PLURAL, THERE ARE 2 FIRST VISUAL ELEMENTS COMPRISING THE SUBSET OF THE 3 TOTAL VISUAL ELEMENTS.  AT THIS POINT, THE “DYNAMIC CONFIGURATION” COULD BE ANYTHING];

the dynamic configuration including a change in location of individual elements of the first visual elements when the web page is presented in a non-editing state [ONE OR BOTH OF THE 2 FIRST VISUAL ELEMENTS CHANGE LOCATION, BASED ON THE DYNAMIC CONFIGURATION, WHEN NOT BEING EDITED?],

the dynamic configuration causing the change in the location in response to a change in orientation of the device [ONE OR BOTH OF THE 2 VIRST VISUAL ELEMENTS CHANGE THEIR LOCATION(S) WHEN THE DEVICE CHANGES ORIENTATION. DOES THIS HAPPEN IN THE EDITING STATE OR IN THE NON-EDITING STATE OR BOTH?], and

wherein the web page includes a second visual element of the visual elements that is excluded from the subset of the visual elements and is excluded from the change in location cause by the dynamic configuration [THE SECOND VISUAL ELEMENT, ASSUMING AGAIN 3 TOTAL VISUAL ELEMENTS, IS THE ONE THAT WAS NOT INCLUDED IN THE SUBSET COMPRISING THE FIRST 2 VISUAL ELEMENTS, AND UNLIKE THE FIRST 2 VISUAL ELEMENTS, DOES NOT CHANGE ITS LOCATION WITH A CHANGE IN DEVICE ORIENTATION. AGAIN, DOES THIS OCCUR IN THE EDITING STATE OR IN THE NON-EDITING STATE OR BOTH?];
rendering, in the editing state, the web page via a user interface of the client computing device [NOT CLEAR WHETHER THE TWO FIRST VISUAL ELEMENTS MOVE OR WHAT ORIENTATION THE DEVICE IS IN AT THIS POINT];
determining, in the editing state, layout data describing locations and sizes for individual visual elements of the visual elements [SOUNDS LIKE SELECTION OF A TEMPLATE THAT WILL HAVE CELLS OR PLACEHOLDERS (SEE NEXT LIMITATION) IN WHICH THE VISUAL ELEMENTS WILL BE OR ARE PLACED];
generating, in the editing state, cells based at least in part on the layout data and the characteristic associated with the client computing device [OKAY, CELLS ARE CREATED IN A TEMPLATE, ACCORDING TO THE ORIENTATION OF THE DEVICE?],

wherein each of the cells corresponds to a respective visual element of the visual elements, and the cells are interactable to enable editing of the web page [EITHER THE CELLS ARE EDITABLE AND/OR THE VISUAL ELEMENTS LOCATED IN THE CELLS?];
determining, in the editing state and based on an interaction with at least one cell of the cells, an edit to the web page [CONCEVABLY, EITHER ONE CELL OR THE VIRTUAL ELEMENT(S) CONTAINED THEREIN, OR BOTH ARE MODIFIED IN SOME WAY],
wherein the interaction with the at least one cell comprises a user gesture indicating movement of a visual element to a location on the web page [ONE OF THE VISUAL ELEMENTS IS MOVED TO A LOCATION ON THE WEB PAGE; IS IT ALREADY ON THE WEB PAGE? OR IS IT MOVED FROM SOME LOCATION TO THE WEB PAGE?], and
wherein the edit comprises moving the visual element to the location [DEFINES THE EDIT AS MOVING A VISUAL ELEMENT TO A LOCATION; SEE COMMENT IN PREVIOUS LIMITATION ABOVE],
the location being within the subset of the visual elements that are presented according to the dynamic configuration [THE SUBSET OF VISUAL ELEMENTS MAY REFER TO THE 2 FIRST VISUAL ELEMENTS THAT ARE MOVEABLE?]; and
updating, in the editing state, the web page based on the edit to the web page [REFRESH THE WEB PAGE TO REFLECT THE MOVED FIRST VISUAL ELEMENTS?].

	The Examiner wishes to point out that this claim is, in at least some of the limitations, unclear, and/or vague and/or broad.

Prior to amendment, Applicant first argues that the prior art of Liu fails to explicitly teach the feature of:

“the dynamic configuration including at least one of a change in size or location of individual elements of the subset of visual elements when the web page is presented in an non-editing state,”

	This portion of the claim has been amended to exclude a change in size of the individual elements:

“the dynamic configuration including at least one of a change in location of individual elements of the subset of visual elements when the web page is presented in an non-editing state”

Applicant states that: Liu relates to a “full screen advertisement is embedded within the content of a webpage that comprises a plurality of portions that are configured to form fit the display so that each portion of the webpage extends between the four edges of the display.” Liu, Abstract.

	The large canvas advertisement 200 is included in the advertisement portion 110 of a long web page 100

Applicant further states that: In particular, Liu describes “the advertisement is further configured, by the processor to be responsive so that it form-fits the display screen upon a reorientation of the device from an original position to a new position,” where “[c]lode that detects orientation of the device and code that determines dimensions of the display screen when a change in orientation is detected is associated with the webpage in order to configure it to be responsive to changes in orientation of a device displaying the webpage. In an embodiment, content in the one of plurality of portions that is currently occupying the display screen is also rearranged upon the reorientation of the device so that the currently displayed portion form fits the display screen when the device is in the new position.” Id., para. [0007].

Applicant argues that: Liu does not teach or suggest:

determining, in an editing state associated with editing the web page, a characteristic associated with the client computing device, wherein the characteristic causes first visual elements that are included in a subset of the visual elements to be presented in a dynamic configuration on a portion of the web page,
the dynamic configuration including a change in location of individual elements of the first visual elements when the web page is presented in a non-editing state,
the dynamic configuration causing the change in the location in response to a change in orientation of the device, and wherein the web page includes a second visual element of the visual elements that is excluded from the subset of the visual elements and is excluded from the change in the location caused by the dynamic configuration,”

as amended claim 21 recites.

Instead, Liu describes detecting a change in orientation of a display and causing portion(s) of a display screen to form fit based on the orientation. Liu, para. [0007]. 

	The Examiner respectfully disagrees.

Liu teaches that the content of a webpage 100 (e.g. portions 102, 104, 106 or 110; See Fig. 1) can be “re-arranged” (e.g., moved, re-located, re-positioned) and/or “resized” according to a change in orientation (landscape <-> portrait) of the display screen 120 (e.g. device including display screen 120). (Liu at [0046], [0050], [0054]-[0055]).
While Liu primarily focuses on one of the portions of the webpage, the advertising portion 110, and contents therein (e.g. 204, 206, 208, 210, 212; Fig. 2 and 302, 304, 306, 308; Fig. 3, Liu more generally describes a system where none, or some (e.g. subset), or all of the portions (e.g., 102, 104, 106, 110) of the webpage may be modified by codes such that they “form-fit” the display screen 120. (Liu at [0053]-[0054]; Fig. 7B). While Liu does not provide illustrations displaying “form-fitting” of portions (e.g., 102, 104, 106, 110) of the webpage, the analogous effect may be illustrated in the case where contents of the advertising portion 110 (e.g. 204, 206, 208, 210, 212; Fig. 2 and 302, 304, 306, 308; Fig. 3) are “form-fitted” to the display screen 120 (e.g. compare content position/location changes between Fig. 2 (landscape) and Fig. 5A (portrait). Some of the content relocates when the orientation of the display screen 120 changes. Similarly, compare Fig. 3 (landscape) with Fig. 5B (portrait).

Applicant next argues that: Perantatos fails to teach the feature of:

“determining, in the editing state and based on an interaction with at least one cell of the cells, an edit to the web page,
wherein the interaction with the at least one cell comprises a user gesture indicating movement of a visual element to a location on the web page, and
wherein the edit comprises moving the visual element to the location, the location being within the subset of the visual elements that are presented according to the dynamic configuration,”

because as Perantatos describes a user dragging and dropping hyperlink(s) in different locations on a web page, where a box can be displayed around a target area of the webpage to indicate that hyperlinks dropped in that area will be ordered alphabetically, there is no mention in Perantatos of

“determining an edit, where the edit corresponds to a visual element being moved to a location within a subset of visual elements that, as a group (the subset) are presented differently (e.g. based on the orientation of the device) on a region of the web page relative to second visual element(s) on a webpage that is/are excluded from the subset of visual elements”.

	The Examiner respectfully disagrees.
	Perantatos teaches “determining an edit, where the edit corresponds to a visual element being moved to a location within a subset of visual elements, …” a method of organizing links (e.g. on a web page 200 via drag and drop operations, where drag and drop operations are a form of edits made to visual elements (e.g., links 212, 215) that move or relocate, on the web page 200 those elements (e.g., links 212, 215). The visual elements (e.g., links 212, 215) are grouped into groups (e.g. subsets) and may be dragged and dropped (e.g. relocated or moved) from one group to another group.
Liu in combination with Perantatos teaches “as a group (the subset) are presented differently (e.g. based on the orientation of the device) on a region of the web page relative to second visual element(s) on a webpage that is/are excluded from the subset of visual elements” in that Liu teaches that the content of a webpage 100 (e.g. portions 102, 104, 106 or 110; See Fig. 1) can be “re-arranged” (e.g., moved, re-located, re-positioned) and/or “resized” according to a change in orientation (landscape <-> portrait) of the display screen 120 (e.g. device including display screen 120). (Liu at [0046], [0050], [0054]-[0055]) and, in combination with Perantatos, teaches a method of organizing links (e.g. on a web page 200 via drag and drop operations, where drag and drop operations are a form of edits made to visual elements (e.g., links 212, 215) that move or relocate, on the web page 200 those elements (e.g., links 212, 215). The visual elements (e.g., links 212, 215) are grouped into groups (e.g. subsets) and may be dragged and dropped (e.g. relocated or moved) from one group to another group.
	The combination provides a method whereby portions of a web page may be interactively (by a user/editor) moved or relocated on a webpage into different groups (subsets) and at least some of those portions (a subset of them) may then be moved or repositioned upon detection of a change in device orientation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
07/30/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177